            Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF TEXAS
                                   WACO DIVISION

 FG SRC LLC,

           Plaintiff,                               Case No. 6:20-cv-315

 v.                                                 JURY TRIAL DEMANDED

 INTEL CORPORATION,

           Defendant.


        PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff FG SRC LLC (“SRC”) files this Original Complaint for Patent Infringement

(“Complaint”) against Defendant Intel, Inc. (“Defendant” or “Intel”). Plaintiff alleges as

follows:

                                 I. NATURE OF THE ACTION

      1. This is an action for infringement of U.S. Patent No. 7,149,867 (the “’867 patent”).

      2. SRC is a limited liability company incorporated in Delaware and is the successor to SRC

Computers.

      3. Defendant Intel is a corporation duly organized and existing under the laws of the State

of Delaware, having a regular and established place of business in the Western District of

Texas, including at 1300 S. Mopac Expressway, Austin, Texas 78746.

                                        II. JURISDICTION

      4. This action arises under the Patent Laws of the United States, 35 U.S.C. § 1, et seq.,

including 35 U.S.C. §§ 271, 281, 283, 284, and 285. This is a patent infringement lawsuit over

which this Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 1
            Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 2 of 18




    5. This United States District Court for the Western District of Texas has general and

specific personal jurisdiction over Defendant because Defendant is present in and transacts and

conducts business in and with residents of this District and the State of Texas. Defendant has

also purposefully and voluntarily availed itself of the privileges of conducting business in the

United States, the State of Texas, and the Western District of Texas by continuously and

systematically placing goods into the stream of commerce through an established distribution

channel with the expectation that they will be purchased by consumers in Texas and this

District.

    6. Defendant maintains regular and established places of business in the State of Texas and

in the Western District of Texas.

    7. Plaintiff’s causes of action arise, at least in part, from Defendant’s contacts with and

activities in the State of Texas and this District. Upon information and belief, Defendant

committed acts of infringement in this District giving rise to this action and does business in

this District, including making sales and/or providing services and support for its customers in

this District. Defendant purposefully and voluntarily sold one or more of its infringing products

with the expectation that they would be purchased by consumers in this District. These

infringing products have been and continue to be purchased by consumers in this District.

Defendant committed acts of patent infringement within the United States, the State of Texas,

and the Western District of Texas.

    8. Defendant, directly and/or through intermediaries, uses, sells, offers for sale, ships,

distributes, advertises, and/or otherwise promotes products in this District and the State of

Texas. Defendant regularly conducts and solicits business in, engages in other persistent




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 2
          Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 3 of 18




courses of conduct in, and/or derives substantial revenue from goods and services provided to

residents of this District and the State of Texas.

                                           III. VENUE

   9. Venue is proper in this District under 35 U.S.C. § 1400(b) because: (1) Defendant has a

physical place located in this District, (2) it is a regular and established place of business, and

(3) it belongs to Defendant. See In re Cray Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017).

   10. Defendant maintains several facilities, which it refers to as campuses, in this District.

https://www.intel.com/content/www/us/en/location/usa.html.

   11. Defendant maintains a campus at 1300 S. Mopac Expressway, Austin Texas 78746.

This is a regular and established place of business belonging to Defendant.

   12. Defendant maintains a campus at 6500 River Place Blvd, Bldg 7, Austin Texas 78730.

This is a regular and established place of business belonging to Defendant.

   13. Defendant maintains a campus at 5113 Southwest Parkway, Austin, Texas 78735.

This is a regular and established place of business belonging to Defendant.

   14. Defendant operates its Programmable Solutions Group (“PSG”) in this District.

   15. Members of Defendant’s PSG work in this District.

   16. Members of Defendant’s PSG work at one or more of its campuses in Austin, Texas.

   17. Defendant acquired Altera Corporation (“Altera”) in December 2015.

   18. Defendant purchased Altera for approximately $16.7 billion.

   19. Defendant acquired Altera at least in part because it was a “leading provider of field-

programmable gate array (FPGA) technology.”

https://www.sec.gov/Archives/edgar/data/50863/000119312515414642/d105836dex991.

htm.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 3
         Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 4 of 18




   20. Altera is now part of Intel. Id.

   21. PSG was formed after Intel’s acquisition of Altera. Id.

   22. Altera was headquartered within the State of Texas at 3400 Waterview Parkway, #300,

Richardson, Texas 75080.

   23. Altera maintained a regular and established place of business at 9442 N. Capital of

Texas Hwy, #1-850, Austin, Texas 78759.

   24. Altera maintained a regular and established place of business at 5113 Southwest Pkwy,

Austin, Texas 78735.

   25. As part of Intel, PSG creates programmable logic devices, including FPGAs.

https://jobsearcher.com/j/system-validation-engineering-intern-at-intel-in-austin-tx-

AZGgGE?utm_campaign=google_jobs_apply&utm_source=google_jobs_apply&utm_mediu

m=organic.

   26. Intel was actively recruiting a System Validation Engineering Intern (the “Intern”), in

this District, as of March 16, 2019. https://jobsearcher.com/j/system-validation-engineering-

intern-at-intel-in-austin-tx-AZGgGE?utm_campaign=google_jobs_apply&utm_source=

google_jobs_apply&utm_medium=organic.

   27. Intel was or is recruiting the Intern to work in its PSG group. Id.

   28. Intel was or is recruiting the Intern to work in its PSG group in Austin, Texas. Id.

   29. Intel was actively recruiting a Network Performance and Analytics Engineer (the

“Network Engineer”) to work in this District as of April 11, 2020.

https://jobsearcher.com/j/jr0132726-network-performance-and-analytics-engineer-at-intel-

corporation-in-austin-texas-DDQVad.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 4
         Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 5 of 18




   30. One of the posted requirements for the Analytics Engineer is that said engineer has

“Familiarity with Intel Processors, FPGA & NICs within a data center context.”

https://jobsearcher.com/j/jr0132726-network-performance-and-analytics-engineer-at-intel-

corporation-in-austin-texas-DDQVad.

   31. Intel was actively recruiting a Systems Performance and Analytics Engineer (the

“Systems Engineer”) to work in this District as of April 11, 2020.

https://jobsearcher.com/j/jr0132727-systems-performance-and-analytics-engineer-at-intel-

corporation-in-austin-texas-LW6Vdl.

   32. One of the posted requirements for the Systems Engineer is that said engineer has

“Familiarity with Intel Processors, FPGA & NICs within a data center context.”

   33. Intel was actively recruiting a Firmware Engineering Manager (the “Engineering

Manager”), in this District, as of February 29, 2020. https://jobsearcher.com/j/firmware-

engineering-manager-at-intel-corporation-in-austin-texas-

2dBgdV?utm_campaign=google_jobs_apply&utm_source=google_jobs_apply&utm_medium

=organic.

   34. Intel was or is recruiting the Engineering Manager to work in its PSG group. Id.

   35. Intel was or is recruiting the Engineering Manager to work in its PSG group in Austin,

Texas. Id.

                 IV. FG SRC LLC AND DEFENDANT’S PRODUCTS

A. FG SRC LLC

   36. SRC Computers, LLC (“SRC Computers”) was co-founded by Seymour R. Cray, Jim

Guzy, and Jon Huppenthal in 1996 to produce unique high-performance computer systems

using Intel’s Merced microprocessor.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 5
         Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 6 of 18




   37. SRC is the successor to SRC Computers.

   38. Jim Guzy is a co-founder of Intel Corporation and served on Intel’s board for 38 years.

   39. Mr. Guzy was named to Forbes Midas List, which surveys the top tech deal makers in

the world, in 2006 and 2007.

   40. Seymour Cray was an American electrical engineer and supercomputer architect who

designed a series of computers that were the fastest in the world for decades.

   41. Mr. Cray has been credited with creating the supercomputing industry.

   42. Unfortunately, Mr. Cray died shortly after founding SRC Computers.

   43. But his legacy was carried on by Jon Huppenthal and a talented team of engineers that

worked with Mr. Cray and Mr. Huppenthal for decades.

   44. SRC Computers’ focus was creating easy-to-program, general-purpose reconfigurable

computing systems.

   45. In early 1997, Mr. Huppenthal and his team realized that the microprocessors of the

day had many shortcomings relative to the custom processing engines that they were used to.

   46. As a result, they decided to incorporate dedicated processing elements built from Field

Programmable Gate Arrays (“FPGAs”) and that idea quickly evolved into a novel system

combining reconfigurable processors and CPUs.

   47. SRC Computers’ heterogenous system had 100x performance, 1/50th of the operating

expense, 1/100th of the power usage, and required 1/500th of the space of more traditional

computer systems.

   48. SRC Computers’ proven systems are used for some of the most demanding military

and intelligence applications, including the simultaneous real-time processing and analysis of




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 6
         Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 7 of 18




radar, flight and mission data collected from a variety of aerial vehicles in over 1,000 successful

counter-terrorism and counter-insurgency missions for the U.S. Department of Defense.

   49. SRC Computers offered its first commercial product in 2015 called the Saturn 1 server.

   50. The Saturn 1 was 100 times faster than a server with standard Intel microprocessors

while using one percent of the power.

   51. The Saturn 1 was designed to be used in HP’s Moonshot server chassis for data centers.

   52. SRC Computers has had over 30 U.S. patents issued for its innovative technology.

   53. SRC Computers’ patent portfolio covers numerous aspects of reconfigurable computing

and has more than 2,090 forward citations.

   54. In February 2016, SRC Computers restructured into three new entities: a corporate

parent FG SRC LLC, an operating company DirectStream, LLC (“DirectStream”), and a

licensing entity SRC Labs, LLC.

B. Accused Products

   55. In this complaint, Plaintiff accuses the following Intel products (collectively “’867

Accused Products”) of infringing the ’867 patent:

               (a) Agilex F-Series FPGA and SoC FPGA products including the AGF 004,

                   AGF 006, AGF 008, AGF 012, AGF 014, AGF 022, and AGF 027;

               (b) Agilex I-Series SoC FPGA products including the AGI 022 and AGI 027;

               (c) Stratix 10 GX FPGA products including the GX 400, GX 500, GX 650, GX

                   850, GX 1100, GX 1650, GX 2100, GX 2500, GX 2800, GX 1660, GX

                   2110, GX 10M, GX 4500, and GX 5500;




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 7
       Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 8 of 18




            (d) Stratix 10 SX SoC FPGA products including the SX 400, SX 500, SX 650,

               SX 850, SX 1100, SX 1650, SX 2100, SX 2500, SX 2800, SX 4500, and SX

               5500;

            (e) Stratix 10 TX SoC FPGA products including the TX 400, TX 850, TX 1100,

               TX 1650, TX 2100, TX 2500, and TX 2800;

            (f) Stratix 10 MX FPGA products including the MX 1650 and MX 2100;

            (g) Stratix 10 DX SoC FPGA products including the DX 1100, DX 2100, and

               DX 2800;

            (h) Arria 10 GT FPGA products including the GT 900 and GT 1150;

            (i) Arria 10 GX FPGA products including the GX 160, GX 220, GX 270, GX

               320, GX 480, GX 570, GX 660, GX 900, and GX 1150;

            (j) Arria 10 SX SoC FPGA products including the SX 160, SX 220, SX 270, SX

               320, SX 480, SX 570, and SX 660;

            (k) Cyclone 10 GX FPGA products including the 10CX085, 10CX105,

               10CX150, and 10CX220;

            (l) Arria V GX FPGA products including the 5AGXA1, 5AGXA3, 5AGXA5,

               5AGXA7, 5AGXB1, 5AGXB3, 5AGXB5, and 5AGXB7;

            (m) Arria V GT FPGA products including the 5AGTC3, 5AGTC7, 5AGTD3,

               and 5AGTD7;

            (n) Arria V GZ FPGA products including the 5AGZE1, 5AGZE3, 5AGZE5,

               and 5AGZE7;

            (o) Arria V SX SoC FPGA products including the 5ASXB3 and 5ASXB5;

            (p) Arria V ST SoC FPGA products including the 5ASTD3 and 5ASTD5;




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 8
             Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 9 of 18




                 (q) Cyclone 10 LP FPGA products including the 10CL006, 10CL010,

                    10CL016, 10CL025, 10CL040, 10CL055, 10CL080, and 10CL120;

                 (r) Cyclone V E FPGA products including the 5CEA2, 5CEA4, 5CEA5,

                    5CEA7, and 5CEA9;

                 (s) Cyclone V GX FPGA products including the 5CGXC3, 5CGXC4,

                    5CGXC5, 5CGXC7, and 5CGXC9;

                 (t) Cyclone V GT FPGA products including the 5CGTD5, 5CGTD7, and

                    5CGTD9;

                 (u) Cyclone V SE SoC FPGA products including the 5CSEA2, 5CSEA4,

                    5CSEA5, and 5CSEA6;

                 (v) Cyclone V SX SoC FPGA products including the 5CSXC2, 5CSXC4,

                    5CSXC5, and 5CSXC6;

                 (w) Cyclone V ST SoC FPGA products including the 5CSTD5 and 5CSTD6;

                    and

                 (x) Max 10 FPGA products including the 10M02, 10M04, 10M08, 10M16,

                    10M25, 10M40, and 10M50.

    56. Each of the ’867 Accused Products includes an FPGA.

    57. In contrast to a purpose-built chip which is designed with a single function in mind and

then hardwired to implement it, an FPGA is more flexible.

    58. With an FPGA, a large majority of the electrical functionality can be changed; more

specifically, said functionality can be changed by the design engineer, changed during the PCB

assembly process, or even changed after the equipment has been shipped to customers out in

the field.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 9
         Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 10 of 18




   59. FPGAs provide off-load and acceleration functions to CPUs, effectively speeding up

the entire system performance.

   60. FPGAs provide benefits to designers of many types of electronic equipment, ranging

from smart energy grids, aircraft navigation, automotive driver’s assistance, medical

ultrasounds and data center search engines – just to name a few.

   61. Today’s FPGAs include on-die processors, transceiver I/O’s at 28 Gbps (or faster),

RAM blocks, DSP engines, and more. More functions within the FPGA mean fewer devices

on the circuit board, increasing reliability by reducing the number of device failures.

   62. FPGA functionality can change upon every power-up of the device.

   63. Programming an FPGA is a matter of connecting them up to create the desired logical

functions (AND, OR, XOR, and so forth) or storage elements (flip-flops and shift registers).

   64. Unlike a CPU, which is essentially serial (with a few parallel elements) and has fixed-

size instructions and data paths (typically 32 or 64 bit), an FPGA can be programmed to

perform many operations in parallel, and the operations themselves can be of almost any

width, large or small.

   65. The highly parallelized model in FPGAs is ideal for building custom accelerators to

process computer-intensive problems.

   66. Properly programmed, an FPGA has the potential to provide a 30x or greater speedup

to many types of genomics, seismic analysis, financial risk analysis, big data search, and

encryption algorithms and applications.

   67. Defendant’s customers can use FPGAs to accelerate its applications more than 30x

when compared with servers that use CPUs alone.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 10
         Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 11 of 18




    68. The speed increase is a result of the FPGAs handling computer-intensive, deeply

pipelined, hardware-accelerated operations, which also allows for highly parallelized

computing.

      V. DEFENDANT RECEIVED CONSTRUCTIVE AND ACTUAL NOTICE

    69. SRC Computers complied with 35 U.S.C. § 287 by (i) placing the required notice on all,

or substantially all, of its products made, offered for sale, sold, or imported into the United

States, or (ii) providing actual notice to Defendant.

A. Constructive Notice to Defendant.

    70. For example, SRC Computers placed notices such as the following on all, or

substantially all, of its products since at least February 19, 2013:1




1
 E.g., https://web.archive.org/web/20100930014237/http://www.srccomp.com/techpubs/
patentedtech.asp.


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 11
         Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 12 of 18




   71. The website listed in the notice, WWW.SRCCOMP.COM/

TECHPUBS/PATENTEDTECH.ASP, stated the following:




   72. The website also listed at least the following patents since September 30, 2010. The ’867

patent, asserted in this case, is highlighted:

 Patent #     Patent Title
              System and method for dynamic priority conflict resolution in a multi-processor
 6,026,459
              computer system having shared memory resources
              Multiprocessor computer architecture incorporating a plurality of memory
 6,076,152
              algorithm processors in the memory subsystem
              Multiprocessor computer architecture incorporating a plurality of memory
 6,247,110
              algorithm processors in the memory subsystem
              Split directory-based cache coherency technique for a multi-processor computer
 6,295,598
              system
              Multiprocessor with each processor element accessing operands in loaded input
 6,339,819
              buffer and forwarding results to FIFO output buffer
           System and method for accelerating web site access and processing utilizing a
 6,434,687 computer system incorporating reconfigurable processors operating under a single
           operating system image
              System and method providing cache coherency and atomic memory operations in
 6,356,983
              a multiprocessor computer architecture
              System and method for semaphore and atomic operation management in a
 6,594,736
              multiprocessor



PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 12
       Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 13 of 18




            Reconfigurable processor module comprising hybrid stacked integrated circuit die
6,627,985
            elements
            Reconfigurable processor module comprising hybrid stacked integrated circuit die
6,781,226
            elements
6,836,823 Bandwidth enhancement for uncached devices
6,941,539 Efficiency of reconfigurable hardware
            Multiprocessor computer architecture incorporating a plurality of memory
6,961,841
            algorithm processors in the memory subsystem
6,964,029 System and method for partitioning control-dataflow graph representations
            Process for converting programs in high-level programming languages to a
6,983,456
            unified executable for hybrid computing platforms
            System and method for providing an arbitrated memory bus in a hybrid
6,996,656
            computing system
            Computer system architecture and memory controller for close-coupling within a
7,003,593
            hybrid processing system utilizing an adaptive processor interface port
            System and method for explicit communication of messages between processes
7,124,211
            running on different nodes in a clustered multiprocessor system
            Reconfigurable processor module comprising hybrid stacked integrated circuit die
7,126,214
            elements
7,134,120 Map compiler pipelined loop structure
            System and method of enhancing efficiency and utilization of memory bandwidth
7,149,867
            in reconfigurable hardware
            Interface for integrating reconfigurable processors into a general purpose
7,155,602
            computing system
            Debugging and performance profiling using control-dataflow graph
7,155,708
            representations with reconfigurable hardware emulation
            Interface for integrating reconfigurable processors into a general purpose
7,167,976
            computing system
            Switch/network adapter port coupling a reconfigurable processing element to one
7,197,575
            or more microprocessors for use with interleaved memory controllers
            Multi-adaptive processing systems and techniques for enhancing parallelism and
7,225,324
            performance of computational functions
            Multiprocessor computer architecture incorporating a plurality of memory
7,237,091
            algorithm processors in the memory subsystem
            Reconfigurable processor module comprising hybrid stacked integrated circuit die
7,282,951
            elements
            System and method for converting control flow graph representations to control-
7,299,458
            dataflow graph representations


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 13
          Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 14 of 18




               Switch/network adapter port for clustered computers employing a chain of multi-
 7,373,440
               adaptive processors in a dual in-line memory module format
               Reconfigurable processor element utilizing both coarse and fine grained
 7,406,573
               reconfigurable elements
               Switch/network adapter port for clustered computers employing a chain of multi-
 7,421,524
               adaptive processors in a dual in-line memory module format
               Switch/network adapter port incorporating shared memory resources selectively
 7,424,552
               accessible by a direct execution logic element and one or more dense logic devices
               Switch/network adapter port coupling a reconfigurable processing element to one
 7,565,461
               or more microprocessors for use with interleaved memory controllers
               Multi-adaptive processing systems and techniques for enhancing parallelism and
 7,620,800
               performance of computational functions

B. Actual Notice to Defendant.

    73. Intel learned of the ’867 patent and its infringement of said patent at least as a result of

the filing and/or service of this complaint.

                                    VI. THE ’867 PATENT

A. The ’867 Patent is Owned by SRC.

    74. On January 22, 2020, DirectStream assigned the ’867 patent to SRC. The assignment

was recorded with the USPTO on January 24 at Reel/Frame 051615/0344.

    75. All maintenance fees have been paid to the USPTO to keep the ’867 patent enforceable

for its full term.

B. Description of the Asserted Patent.

    76. The ’867 patent is entitled “System and method of enhancing efficiency and utilization

of memory bandwidth in reconfigurable hardware” and issued on December 12, 2006.

    77. A true and correct copy of the ’867 patent is attached as Exhibit A.

    78. The ’867 patent is valid and enforceable.

       VII.     COUNT ONE: DIRECT INFRINGEMENT OF THE ’867 PATENT

    79. Plaintiff incorporates by reference all paragraphs above as though set forth herein.


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 14
          Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 15 of 18




    80. Defendant has at no time, either expressly or impliedly, been licensed under the ’867

patent.

    81. Defendant has and continues to directly infringe the ’867 patent by making, using,

offering for sale, selling, and/or importing in or into the United States in violation of 35 U.S.C.

§ 271(a) the ’867 Accused Products.

    82. Defendant’s direct infringement of the ’867 patent by the ’867 Accused Products has

caused, and will continue to cause, substantial and irreparable damage to Plaintiff. Plaintiff is

therefore entitled to an award of damages adequate to compensate for Defendant’s

infringement, but not less than a reasonable royalty, together with pre- and post-judgment

interest and costs as fixed by the Court under 35 U.S.C. § 284.

    83. Plaintiff adopts, and incorporates by reference, as if fully stated herein, Exhibits B

through G, which are claim charts that describe and demonstrate how the ’867 Accused

Products infringe exemplary claims of the ’867 patent. These charts collectively show that Intel

infringes at least claims 1, 3, 4, 9, 11, and 12 of the ’867 patent.

      VIII. COUNT TWO: WILLFUL INFRINGEMENT OF THE ’867 PATENT

    84. Plaintiff incorporates by reference all paragraphs above as though set forth herein.

    85. Defendant learned of the ’867 patent and of its infringement of that patent at least as a

result of the filing of this complaint.

    86. Defendant continues making, using, offering for sale, and selling the ’867 Accused

Products despite an objectively high likelihood that its actions infringe several claims of the

’867 patent.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 15
         Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 16 of 18




   87. Defendant continues its infringement of the ’867 patent despite its knowing that the

asserted claims of the ’867 were held valid on May 10, 2019 by the Patent Trial and Appeal

Board in inter partes review proceeding IPR2019-00103.

   88. Defendant’s actions have not been consistent with the standards of behavior in its

industry.

   89. Defendant made no effort to avoid infringing the ’867 patent.

   90. Therefore, Plaintiff should receive enhanced damages up to three times the amount of

actual damages for Defendant’s willful infringement under 35 U.S.C. § 284.

                                     IX. CONCLUSION

   91. Plaintiff is entitled to recover from Defendant the damages sustained by SRC as a result

of Intel’s wrongful acts in an amount subject to proof at trial, which, by law, cannot be less

than a reasonable royalty, together with interest and costs as fixed by this Court.

   92. Plaintiff has incurred and will incur attorneys’ fees, costs, and expenses in the

prosecution of this action.

   93. Plaintiff reserves the right to amend, supplement, or modify its allegations of

infringement as facts regarding such allegations arise during the course of this case.

                                     X. JURY DEMAND

   94. Plaintiff hereby demands a trial by jury for all causes of action.

                                 XI. PRAYER FOR RELIEF

   Plaintiff requests the following relief:

   A. A judgment that Defendant has infringed and continues to infringe the ’867 patent;

   B. A judgment and order requiring Defendant to pay Plaintiff damages under 35 U.S.C.

§ 284, including treble damages for willful infringement as provided by 35 U.S.C. § 284, and




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 16
        Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 17 of 18




supplemental damages for any continuing post-verdict infringement up until entry of the final

judgment with an accounting as needed;

   C. A judgment and order requiring Defendant to pay Plaintiff pre-judgment and post-

judgment interest on the damages awarded;

   D. A judgment and order awarding a compulsory ongoing royalty; and

   E. Such other and further relief as the Court deems just and equitable.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 17
        Case 6:20-cv-00315-ADA Document 1 Filed 04/24/20 Page 18 of 18




Dated: April 24, 2020                     Respectfully submitted,

                                          /s/Price Ainsworth
                                          Price Ainsworth (TX Bar No. 00950300)
                                          price@ainsworth-law.com
                                          Law Offices of Price Ainsworth, P.C.
                                          4407 Bee Caves Road, #1-111
                                          Austin, Texas 78746
                                          Tel: (512) 233-1111
                                          Fax: (512) 472-9157

                                          Michael W. Shore (Texas 18294915)
                                          Alfonso G. Chan (Texas 24012408)
                                          Ari B. Rafilson (Texas 24060456)
                                          (application pending)
                                          William D. Ellerman (24007151)

                                          SHORE CHAN DEPUMPO LLP
                                          901 Main Street, Suite 3300
                                          Dallas, Texas 75202
                                          Telephone: (214) 593-9110
                                          Facsimile: (214) 593-9111

                                          Counsel for Plaintiff FG SRC LLC




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT – Page 18
